DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 21, 22, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2750717A1 patent publication by Costa et al.
Regarding claim 19, Costa teaches an apparatus (installation vehicle 33, Figs. 5, 6) comprising: a main body (chassis 35 provided with a control station 37) moveable in an advancing direction (47, Figs. 6, 8, 9) along a paved surface (bituminous top layer 9), the main body possessing a forward end and a rear end (leading and trail ends respectively, in the advancing direction 47, Figs. 6, 8, 9); a plurality of rotatable bodies that contact the paved surface when the main body moves in the advancing direction (steering and stabilization wheels 41, 51); a spool (66, Fig. 8) configured to deploy a tubular body (optical fiber cable 13) onto the paved surface; a container configured to store a protectant (resin mixer 81 storing a filling resin 17); and a protectant applicator (nozzle 77) configured to eject the protectant onto the paved surface.
Regarding claim 21, Costa further an air pump (air compressor 87).
Regarding claim 22, Costa further teaches the air pump is connected to the container (on the chassis 35, in front of the container to clean the residual dust possibly contained in the part to be filled with the notch).
Regarding claim 25, Costa further teaches a communication line guide (a plurality of guide rollers 69, 73), the tubular body (cable 13) passing through the communication line guide when the tubular body is deployed onto the paved surface.
Regarding claim 26, Costa teaches an apparatus comprising: a main body (35) moveable in an advancing direction (47) along a road, the main body possessing a forward end and a rear end (leading and trailing ends); a plurality of rotatable bodies (41, 51) that contact the road when the main body moves in the advancing direction; a fiber optic cable (13); a spool (66) that deploys the fiber optic cable onto the road; a container (81) storing a protectant (17); and a protectant applicator (77) that ejects the protectant onto the road.
Regarding claim 27, Costa further teaches a shaping template (a controlled roller 83 that ensure a smoothing finish of the filling resin 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 19 above, and further in view of JP 07188583 A patent publication.  Costa teaches the apparatus for installing the optical fiber cable on the road surface and using the resin to seal the cable.  Costa does not specify using a lamp to cure the asphalt.  The ‘583 publication discloses a resin compositions for road markings have excellent adhesion to asphalt and concrete road surfaces, do not increase the viscosity and do not separate the filler in them with time, can cure with an IR lamp in a short time, have excellent workability and durability and are economical.  The cured compositions have excellent weather, water and wear resistance, glass beads retention properties, toughness and proper elasticity.  It would have been obvious to one having ordinary skill in the art to modify the asphalt composition used by Costa by including the resin composition suggested by the ‘583 publication and subsequently cure it with the IR lamp after the composition is applied to the roadway, for all of the advantages stated above.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record fails to further teach or suggest the plurality of rotatable bodies contact the paved surface at a plurality of contact points, the plurality of contact points defining a single plane, and the apparatus is configured to deploy to tubular body on the paved surface such that it is planar with the single plane, when considered in view of the rest of the limitations of the base claim, since relevant prior art each requires creating a groove or trench in the paved surface first.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11262523. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations in claim 19 is recited in the corresponding claim of the reference application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10268016. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations in claim 19 is recited in the corresponding claim of the reference application.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/589,259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations in claim 19 is recited in the corresponding claim of the reference application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11262523 in view of U.S. Patent No. 11156794.  Each of the limitations in claim 26 is disclosed in the corresponding claim 14 of the ‘523 patent except for a fiber optic cable.  The ‘523 patent only discloses using a generic communication line.  The ‘794 patent, in claims 14, 15, discloses a method of applying an optical fiber cable on a surface.  It would have been obvious to one having ordinary skill in the art to modify the invention in the ‘523 patent by using the optical fiber cable as the communication line, for its known advantages in data speed and bandwidth.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10268016 in view of U.S. Patent No. 11156794. Each of the limitations in claim 26 is disclosed in the corresponding claim 14 of the ‘016 patent except for a fiber optic cable.  The ‘016 patent only discloses using a generic communication line.  The ‘794 patent, in claims 14, 15, discloses a method of applying an optical fiber cable on a surface.  It would have been obvious to one having ordinary skill in the art to modify the invention in the ‘016 patent by using the optical fiber cable as the communication line, for its known advantages in data speed and bandwidth.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/589,259 in view of U.S. Patent No. 11156794. Each of the limitations in claim 26 is disclosed in the corresponding claim 14 of the ‘259 application except for a fiber optic cable.  The ‘259 application only discloses using a generic communication line.  The ‘794 patent, in claims 14, 15, discloses a method of applying an optical fiber cable on a surface.  It would have been obvious to one having ordinary skill in the art to modify the invention in the ‘259 application by using the optical fiber cable as the communication line, for its known advantages in data speed and bandwidth. This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPs 11156794, 10268016, 11262523 are related patents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883